Citation Nr: 0024775	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to an effective date earlier than October 24, 
1991, for the grant of a total schedular evaluation for 
chronic brain syndrome due to trauma.  




REPRESENTATION

Appellant represented by:	Paul L. McCullough, Attorney







ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to February 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the RO.  



REMAND

In his Substantive Appeal received in April 1999, the veteran 
indicated that he wanted to appear personally at a hearing 
before a Member of the Board in Washington, DC.  

In accordance with his request, the veteran was initially 
scheduled to appear at a hearing in Washington, DC, in July 
2000.  In correspondence dated in June 2000, the veteran 
requested that his hearing be postponed until 
September/October 2000.  

The veteran was subsequently scheduled to appear at a hearing 
in Washington, DC, in September 2000.  According to a 
notation within the claims folder, it also became necessary 
to reschedule this hearing.  

In August 2000, the veteran was notified through his 
representative that his hearing had been rescheduled for 
October 25, 2000.  

In correspondence received in September 2000, the veteran 
then notified the Board that he was unable to make the trip 
to Washington, DC, for his hearing in October 2000, and 
requested that his hearing be rescheduled to occur at a 
future date in Hartford, Connecticut, or some other location 
closer to his hometown.  

In light of the above, the Board must remand this case in 
order to schedule a personal hearing before a Member of the 
Board at the local office.  See 38 U.S.C.A. § 7107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED to the RO for the 
following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



